IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


VAMSIDHAR R. VURIMINDI,                    : No. 8 EM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
HON. JUDGE DIANA ANHALT AND                :
COURT OF COMMON PLEAS,                     :
PHILADELPHIA,                              :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of February, 2017, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus is DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.